 


110 HR 6459 IH: Adoption Improvement Act of 2007
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6459 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Fattah (for himself and Mr. Souder) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To establish an adoption process improvement pilot program. 
 
 
1.Short titleThis Act may be cited as the Adoption Improvement Act of 2007. 
2.FindingsCongress finds the following: 
(1)Despite the dramatic increase in the number of adoptions out of foster care since the enactment of the Adoption and Safe Families Act of 1997 (Public Law 105–89; 111 Stat. 2115), there are still 114,000 children in foster care with the goal of adoption. Of these, only 13 percent are currently living in a preadoptive home. At the same time, in a given year, 240,000 people in the United States will call for information about adopting a child from foster care. Ultimately, however, only a very small fraction of prospective parents interested in adopting children in foster care will end up doing so. As a result, thousands of needy children will remain in foster care and thousands of prospective parents will remain childless. 
(2)According to a recent study conducted by Harvard University and the Urban Institute in collaboration with the Evan B. Donaldson Adoption Institute, 78 percent of adults who call for information about becoming adoptive parents will not fill out an application or attend an orientation meeting. Only 6 percent of those who call for information actually complete the adoption home study, a requirement for all prospective parents. 
(3)Research shows that prospective adoptive parents often face a number of barriers that discourage them from adopting children out of foster care, including difficulty in accessing the child welfare agency and unpleasant experiences during critical initial contacts with the child welfare agency, as well as ongoing frustration with the agency or aspects of the process. The 2 primary ways people learn about adoption from foster care are the media and word of mouth. Negative experiences with the adoption process have resounding effects as 1 parent’s frustration is expressed to friends, families, and acquaintances. 
3.Child welfare agency definedIn this Act, the term child welfare agency means an entity of a State, regional or local area, or Indian tribe, that has primary responsibility in such a State, regional or local area, or Indian tribe for the facilitation of adoptions from the child welfare system. 
4.Grant program authorizedThe Secretary of Health and Human Services (referred to in this Act as the Secretary) shall carry out, in accordance with the provisions of this Act, a pilot program of making not less than 10 grants to child welfare agencies that is designed to effect long-range improvements in the adoption process by increasing prospective adoptive parent access to adoption information and strengthening such agencies responsiveness to prospective adoptive parents. 
5.ApplicationA child welfare agency that desires to receive a grant under this Act shall submit an application at such time, in such manner, and accompanied by such information as the Secretary may require. 
6.Selection of grant recipients 
(a)In GeneralIn awarding grants under this Act, the Secretary shall— 
(1)select grant recipients on the basis of criteria included in regulations promulgated by the Secretary; and 
(2)take into consideration— 
(A)the quality of the application; 
(B)the demonstrated commitment of the applicant to achieving the goals of the pilot program carried out under this Act; and 
(C)the geographic diversity of the applicant. 
(b)CriteriaIn establishing criteria under subsection (a)(1), the Secretary shall include the requirement that for a child welfare agency to be eligible to receive a grant under this Act, such agency shall comply with each of the following: 
(1)The child welfare agency includes the active involvement of independent, legitimate, marketing and research firms in the design and implementation of the program that will be funded with a grant under this Act, in order to incorporate business and consumer product marketing techniques in the recruitment, training, and retention of adoptive parents. The involvement of academic institutions or nonprofit research institutions in the process and follow-up design may also be included. 
(2)The child welfare agency intends to improve the first contact between prospective adoptive parents and the agency through the following: 
(A)The establishment of a specialized adoption hotline for tracking incoming calls to better understand the adoptive parent attrition rate. 
(B)The hiring of employees with a background in counseling and providing specialized adoption training so such employees answer callers’ requests efficiently. Training shall emphasize the importance of customer service in addition to traditional counseling skills, address the particular needs of workers and supervisors, and stress the importance of reducing staff turnover. 
(C)The establishment of a process to solicit and incorporate feedback from all prospective parents, including those who exit the process early on, in designing and improving the adoption process. 
(3)The child welfare agency— 
(A)will promote recruitment at the start of the process by providing prospective parents with clear, written guidelines about qualifications and grounds for being screened out; and 
(B)will ensure that all staff are trained in skills needed to engage a prospective parent in the adoption process and, when possible, will separate the recruitment and screening processes. 
(4)The child welfare agency coordinates all adoption sources to afford prospective parents immediate access to all children available for adoption. 
(5)The child welfare agency offers an explicit explanation of the adoption process for all prospective families that includes the roles that various workers play, relationships among the different agencies, and the information necessary to navigate through the process. This information shall include the reasoning behind standard adoption procedures, such as home studies, criminal background checks, and psychological and health evaluations. 
(6)The child welfare agency shall provide clear information about the matching process, including expected timeline, to prospective parents. 
(7)The child welfare agency shall provide a clear overview of the adoption process for all prospective families, including— 
(A)the rewards and challenges of the process; 
(B)the availability of and the process of accessing adoption assistance; 
(C)the legal process of adoption; and 
(D)the availability of post-permanency services. 
(8)The child welfare agency shall make every effort to involve successful adoptive parents in aspects of the adoption process, including designing recruitment strategies, training, and matching. 
(9)The child welfare agency shall establish an adoption advisory committee for strengthening procedures for matching waiting children with adoptive parents. The committee shall be composed of adoption professionals, successful adoptive parents, and others with expertise in assessing a child’s adoption needs for the purpose of improving the matching process. 
(10)The child welfare agency shall develop a mentoring system linking prospective and established adoptive parents. 
(11)The child welfare agency agrees to comply with the evaluation procedures set forth by the agencies and research entity described in section 8. 
7.Use of fundsA child welfare agency that receives a grant under this Act shall use the grant funds only for activities that— 
(1)decrease the adoptive parent attrition rate, as described in section 6; or 
(2)build upon existing practices that have demonstrated effectiveness in improving the adoption process. 
8.Study 
(a)In GeneralIn order to provide rigorous research utilizing appropriate, scientifically-based research standards, the Secretary shall carry out, through grant or contract, research into the successes and challenges of the programs established through the grants authorized in this Act. Such research shall— 
(1)employ a standardized data collection tool in order to maximize the synthesis of data across disparate programs; 
(2)assess the success with which participating agencies implement the program components outlined in section 6(b); 
(3)assess the impact, if any, of each program on— 
(A)the retention and attrition of prospective adoptive parents throughout the adoption process; 
(B)the professionalization of child welfare professionals responding to adoption inquiries; 
(C)the number of completed adoptions from foster care; and 
(D)the maintenance of completed adoptions, including the impact, if any, of the program on families’ use of post-adoption services; 
(4)synthesize the successes and challenges of each participating child welfare agency and make recommendations for an overall model of best practice; and 
(5)offer recommendations regarding improvements to the grant program. 
(b)Use of Expert EntityThe Secretary shall carry out the research described in this section through an entity, including a Federal agency, that has expertise in carrying out research studies relating to adoption, foster care, and child welfare issues, such as child welfare service provision and the adoption of children from foster care. 
(c)ConsultationIn conducting the research described in this section, the expert entity described in subsection (b) shall consult with— 
(1)researchers who are experts in studying child welfare services, particularly those focusing on best practices regarding the adoption of children from foster care; 
(2)child welfare administrators and staff responsible for facilitating the adoption of children from foster care; 
(3)representatives from national child welfare organizations promoting the adoption of children from foster care; and 
(4)parents who have adopted children from foster care. 
(d)Report to CongressNot later than 2 years after the dissemination of funds under this Act, the expert entity described in subsection (b) shall submit a report to the Secretary containing the results of the research described in this section. The report shall also— 
(1)be submitted to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate; and 
(2)be made publicly available. 
9.Nationwide reviewThe Secretary shall include in the national annual review of child welfare agencies of the Secretary an examination of each State’s progress regarding accessibility and responsiveness of child welfare agencies to prospective adoptive parents. 
10.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $50,000,000. 
 
